&::< gL/·Lf-o3                .1
                                                    J . RE.CE.NE.O \~APPEALS
                            .         ..        , .: ..
                                                 -     ~ Or CP.\M\NA_
                       cAusE N0. 11- c R-1 3 0 5- ACOUR                  .
                                WR- 6 2 , 8 4 ~-- 0 2


ERIC CHRISTOPHER GONZALEZ
             Petitioner,

vs.
THE STATE OF TEXAS
              Respondent.




                 IN THE COURT OF CRIMINAL APPEALS
                           AUSTIN TEXAS


                                                              ..•;   ~:   .


TO THE HONORABLE JUDGE DF SAID COURT:


ERIC CHRISTOPHER GONZALEZ,       Petitioner             h~rein,      pro se, !espect-
fully moves this Honorable Court of Criminal Appeals for leave t8~
file the attached Petition for Writ of Mandamus.

Signed on December 08,2015




                                                              Respectfully submitted



                                                              Eric Christopher Gonz
                                                              TDCJ#1863150
                                                              McConnell Unit
                                                              3001 S. Emily Dr.
                                                              Beeville, Texas 781 02
                                                                              i




                                           i
      .\




                             CAUSE NO. 11-CR-1305-A
                                  WR-62,844-02

                        IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS

ERIC CHRISTOPHER GONZALEZ
            Petitioner,

vs.
THE STATE OF TEXAS
              Respondent.

                         Petition for Writ of Mandamus



TO THE HONORABLE JUDGE OF SAID COURT:

           Now comes,   Eric Christopher Gonzalez,          pro se,   and herein kn-
own as the Petitioner, in the above styled and numbered cause,                       to
request this Honorable Court grant this Petition for Writ of Man-
damus , and wo u 1 d,     in support thereof,      show ;

                                       I.
That the Petitioner has attempted to exhaust all State Remedies
by filing a Petition for Writ of Habeas Corpus on the day of
Oct 05,2015, with the Trial Court in this cause, regarding the
illegai detention of the petitioner.

                                       II.
That effective this date,         Dec 08,2015 has failed to obtain as
ordered said affudavit of Defendant's trial counsel,                    the Honor-
able Dan Sanchez, Texas State Bar number 24004064--addressing
defendant's claim of ineffective assistance of counsel as alle-
ged in his application for writ of habeas corpus.

The Court further found that Counsel's affidavit should be filed
within thirty (30) days from the signing of this order dated Nov
18th,2015.

Said Counsel has not been made t~ comply after he has failed to
comply with the State's order.



                                     Page 1 of 2
                                         III.

The Petitioner can_ not fully exhaust all State Remedies or be
afforded a Meaningful First Round Of               ~ppeals   without said aff-
idavit from Counsel as ordered by the Trial Court,                    and to show
deficiency by a preponderance of the evidence that counsel's re-
presentation objectively fell below the standard of professional
norms.    See Mitchell, 68 S.W.3d at 642.         Strickland, 466 U.S.          at
694.    "Applicant 'must show there is a reasonable probability th-
at,    but for his counsel's unprofessional errors,                the result of
the proceeding would have been different.' "Reasonable probability
11   is a "probability sufficient to undermine confidence in the out-
come," meaning "counsel's errors were so serious as to deprive the
defendant of a fair trial,          a trial whose result is reliable." Id.
at 687,    694;    See also Mitchell, 68 S.W.3d at 644.
                                        Prayer
WHEREFORE,    Petitioner prays that this Honorable Court issue writ
of mandamus to the Defendant's,            ordering _and directing          t~em   to
obtain the affidavit from Trial counsel as was defualted by said
counsel on record,       and before this Honorable Court reslove the
Constitutionality of said claims.

                           Certificate Of Service

I certify a coply of the foregoing               Petition for Writ of Mandamus
in Opposition to the State's denial of a meaningful discovery
process by order of affidavit from trial counsel in (30)                       days has
been mailed to 107th Judicial District Court of Cameron County,
Texas,    974 E.    Harrison St.,    Brownsville,      Texas 78520.       And to the
Court of Criminal Appeals,          Austin Texas,      P.O.Box 12308, Capital
Station,    Austin,    Texas 78711 ..

On December 8,2015.
                                                      Respectfully submitted,


                                                     L~·e·C-Ab
                                                     Eric Christopher Gonzalez
                                                     TDCJ-McComell Unit ID. No. #01863150
                                                     3001 s. Emily ·or.
                                                     Beeville, Texas 781 02

                                     Page 2 of 2